Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegg (US Patent Pub. 20080161761).
Regarding Claim 1, Tegg teaches (Fig 5-6) shaft for a catheter, the shaft having a longitudinal axis defining a radial distance, and a cross section having a polar axis defining an angular position, wherein the shaft comprises: a tubular core (500) which has an inner perimeter and an outer perimeter (annotated Fig 5.1), and an outer layer (Fig 6; 504) for improving mechanical properties, which encloses the tubular core such that the outer perimeter of the core and the outer layer face each other ([0058- 0060]; see Fig 6, outer perimeter of 500 faces outer layer 504), wherein the radial distance between the outer perimeter and the inner perimeter differs at different polar angular positions, forming zones (506) of different stiffness at different angular positions (See [0060] teaching the thickness of the core 500 and the depth of the grooves 506, since the thickness of the core will vary with the grooves there will be different thickness of the material which will have a different stiffness), wherein different planes of the shaft oriented along the longitudinal axis and cutting the cross section at different polar angular positions have different flexural properties which are determined by the stiffness of the 
wherein the zones of different stiffness comprise zones of reduced thickness formed by grooves (506) on the outer perimeter of the tubular core (500) extending along the longitudinal axis [0059-0060]; 
wherein at least one reinforcement wire is arranged in one or more zones of reduced thickness (501a,b; [0061]).  


    PNG
    media_image1.png
    916
    930
    media_image1.png
    Greyscale

Annotated Figure 5.1

    PNG
    media_image2.png
    906
    856
    media_image2.png
    Greyscale

Annotated Figure 5.2
Regarding Claim 3, Tegg teaches (Fig 5) the shaft wherein at least two zones of reduced thickness are placed at angular polar positions that are 180 degrees apart from each other (506 on the top and bottom, and 506 on the left and right are each 180 degrees away from each other; see annotated Fig 5.1).  
Regarding Claim 6, Tegg teaches (Fig 5) the shaft wherein at least one pull wire is arranged for steering in one or more zones of reduced thickness (501a, b are pull wires; [0061]).  
Regarding Claim 15, Tegg teaches a catheter  (combination of 500 and 504) comprising a shaft, wherein the shaft having a longitudinal axis defining a radial distance, and a cross section .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg (US Patent Pub. 20080161761).

	Tegg additionally teaches [0050] that the catheter shafts disclosed may be used with the different embodiments of cores that are also disclosed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer layer of Tegg’s embodiment in Figure 5 to include a braided layer or a coiled layer or other reinforcement layer as taught in Tegg’s embodiment of Figure 2E. Doing so would allow the shaft to have more torsional rigidity and the desired flexibility (Tegg [0047-0048]).
	Regarding Claims 7 and 8, Tegg does not disclose with relation to the embodiment of Figure 5, the shaft further comprising an outer jacket enclosing the outer layer. Tegg does however teach (Embodiment of Fig 2E) a shaft further comprising an outer jacket (210) enclosing the outer layer (208) wherein the outer jacket comprises a polymer material that at least partly penetrates the outer layer and the zones of reduced thickness (see [0048] teaching 210 is made of a polymer material and penetrates layer 208 to layer 206). 
Tegg additionally teaches [0050] that the catheter shafts disclosed may be used with the different embodiments of cores that are also disclosed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Tegg’s embodiment in Figure 5 to include an outer jacket enclosing the outer layer wherein the outer jacket comprises a polymer material that at least partly penetrates the outer layer and the zones of reduced thickness as taught by Tegg’s embodiment of Figure 2E. Doing so would allow the shaft to have more torsional rigidity and the desired flexibility (Tegg [0047-0048]).
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 6 lines 3-14, the examiner does not find these to be persuasive. In lines 3-12 the applicant argues that Tegg does not teach a shaft for a catheter comprising a tubular core, an outer layer, an inner and outer perimeter where the radial distance between the inner and outer perimeter differs at different angular positions forming zones of different stiffness. Tegg Figs 5-6 teach a shaft comprising a core (500) with an outer layer (504), an outer and inner perimeter of the core (as labeled in the annotated figure 5.1). Additionally there are grooves (506) where the radial difference between the inner and outer perimeter of the core (500) differ, which would result in a forming a different stiffness and different flexural properties at these grooved portions.
The applicant further argues in lines 12-14, that flexural properties include bending strength in tension, resistance to compression or resistance to torsion. These specific flexural properties are not claimed in independent claim 1. As Tegg meets the structural limitations of having portions of the core where the radial difference between the inner and outer perimeter of the core differ, it is interpreted that the limitations of zones with varying stiffness and varying flexural properties are met. Additionally, Tegg teaches in [0012], [0014] and [0058] that the catheter shaft and the grooves are designed to help impart desired mechanical properties of torsional rigidity, flexibility and incompressibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McWeeney (US 20050272975) teaches a catheter with grooves on the core member where pull wires are arranged. McWeeney also teaches the catheter outer layer formed from polymers and having varying hardness through the longitudinal length in order to vary the flexibility of the catheter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783